Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Amendments of Claims 1, 10 and 19 are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Note that again a long list of documents was submitted with no hint of their relevance, to make things worse the format used prevented the list to be interpreted by the Examiner’s Toolkit. The same commentaries presented in the previous office action apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7, 9 to 16, 17 to 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2011/0295242) in view of Panescu (US 20170172662).
Regarding Claims 1, 9, 10, 18, 19 and 21:
Spivey discloses a surgical stapler for stapling the tissue of a patient, comprising: a handle comprising a video display; a shaft extending from said handle (Figures 1, 3a and 6; handle 14 with screen 46 and elongate shaft 12)
an end effector extending from said shaft, wherein said end effector comprises (Figure 3a, End effector 16): a staple cartridge comprising a plurality of staples removably stored therein; and an anvil configured to deform said staples (Figure 6, paragraph 178, not numbered cartridge having multiple staples disposed therein, anvil 20); a firing mechanism comprising staple pushers which reciprocatingly eject said staples from said staple cartridge along a staple firing path (Paragraph 178, the firing path would be considered the line of staples that will be formed in the tissue to be stapled between the jaws 18 and 20)
a camera configured to capture as a tissue image of the patient tissue (Paragraph 188, Figure 5, image gathering unit 44); the stapler can be used as part of a motorized drive system configured to move said end effector relative to the patient tissue along said firing path (Abstract, Figures 18 and 19).
Spivey does not disclose a controller configured to generate an image overlay representing said firing path and to display said image overlay over said real-time image on said display.
Panescu teaches using a controller to generate an image overlay representing said firing path and to display said image overlay over said real-time image on said display (Figure 36, paragraph 181, predicted path image 3618 would be the “firing path” of stapler 3620) so the surgeon can understand more precisely where on the target tissue the stapler cartridge and anvil will land when clamped and will be able to optimize the orientation of the staple line and that of the staple knife trajectory to achieve the desired therapeutic goal.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Spivey the teachings of Panescu and use a controller to generate an image overlay representing the firing path and to display the image overlay over said real-time image on the display so the surgeon can understand more precisely where on the target tissue the stapler cartridge and anvil will land when 

Regarding Claims 2 to 7 and 11 to 16:
As discussed above for claims 1 and 10, the modified invention of Spivey discloses the invention as claimed.
The modified invention of Spivey does not disclose an alternate firing path or a plurality of them also does not disclose displaying the alternate firing paths on image overlays.
Panescu teaches using a controller to generate image overlays of a plurality of alternate firing paths an overlay all of them on the same display (Figure 35, paragraph 178, shows predicted paths 3518 and contact location markers CL for a surgical instrument and in particular Fig 36, paragraph 181 show, as mentioned for claims 1 and 10, the “firing path” based on the actual position of the stapler, but also a surgeon can simulate several stapler deployment orientations before the stapler even touches the target tissue, Figure 37 shows that the surgeon can visualize the instrument at multiple alternate positions 3706-p1, 3706-p2, 3706-p3, and an anatomical structure 3707 disposed in a surgical scene 3708, that way the surgeon can determine more precisely where on the target tissue the stapler cartridge and anvil will land when clamped on the target tissue for stapling and resection; that way the surgeon will be able to optimize the orientation of the staple line and of the staple knife trajectory to achieve the desired therapeutic goal.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Panescu and provide alternate firing paths displayed on image overlays that way the surgeon will be able to optimize the orientation of the staple line and of the staple knife trajectory to determine the most appropriate course of action to achieve the desired therapeutic goal.

Claims 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2011/0295242) in view of Panescu (US 20170172662) as applied to claims 1, 10 and 19 above, and further in view of Haider (US 2014/0107471).
Regarding Claims 8, 17 and 20:
As discussed above, the modified invention of Spivey discloses the claimed invention as recited.
The modified invention of Spivey does not disclose a display comprising a touchscreen or a control configured to modify the firing path.
Haider teaches an on tool tracking system used during computer aided surgery including cameras, a controller and a touchscreen display and (paragraph 224) that since the geometry of the target anatomy is known, the image to be projected by the projector can be changed by software to compensate such that when projected on the non-flat surface, it would appear clearer as intended to the user. The target anatomy surface for projection may vary in shape, orientation, curvature or presence of debris, blood and still further, the output of the OTT projector may be adjusted based on real time factors such as these detected by the OTT vision system and object detection techniques or by effect of the procedure being executed (Note that the claim does not indicate how the firing path was being modified, for this rejection it was considered that the image of the firing path was being modified). 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Spivey the teachings of Haider and use a software to modify the potential firing path on the display to compensate for changes in geometry or by the procedure being executed in the procedure area.

Note that providing instruction to a computer via a touchscreen display, in particular to select options on a menu or even to draw pictures or trajectories is well known in the art so “modifying the firing path” by operating a touch screen can be considered obvious even more in this case that the “modification” is not really defined. 
Response to Arguments
No arguments were presented for this amendment and the last set of arguments presented on the after final amendment were directed to the reference Sonnenschein (US 2009/0250501); those are moot because the new ground of rejection does not rely on Sonnenschein.
The examiner wants to direct the attention of the applicant towards limitations that in the opinion of the examiner seem to be important to the invention such as, but not limited to: image overlays, alternate firing paths, manipulating the touch screen, are not very well defined in the claims and probably giving more structure to the claims beyond just the functionality will guide both parts to a more favorable outcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731